DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

In the amendment filed on 21 March 2022, the following changes have been made: claims 1, 5-6, 8, 12-13, 15, and 18-19 have been amended.
Claims 1-20 are currently pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a machine (claims 1-7), process (claims 8-14), and machine (claims 15-20) which recite steps of a device interface configured to communicatively couple with a plurality of user mobile devices via one or more communication networks and to receive an infection condition message indicating a particular individual as infected by a particular pathogen;
a storage subsystem having, stored thereon, device data including location tracking information for the plurality of user mobile devices, and contagion profile data including pathogen propagation characteristics for at least the particular pathogen; a profiler configured to determine, responsive to the infection condition message, an infected device as a user mobile device of the plurality of user mobile devices that is associated with the particular individual; and a propagation modeler configured to: generate a pathogen-specific propagation model according to at least a portion of the contagion profile data stored by the storage subsystem in association with the particular pathogen;
match data of the location tracking information associated with the infected device against data of the location tracking information associated with at least a portion of the plurality of user mobile devices to generate a contact profile; derive a set of pathogen-specific filtering criteria from the pathogen-specific propagation model, the set of pathogen-specific filtering criteria comprising one or more proximity envelopes associated with the particular pathogen; and apply the set of pathogen-specific filtering criteria to the contact profile to generate a suspect population by: assigning a same respective suspect score to each of an initial set of the plurality of user mobile devices based on generating an initial contact pattern as between the infected device and the initial set of the plurality of user mobile devices; for each of the initial set of the plurality of user mobile devices, recomputing the respective suspect score based on applying the one or more proximity envelopes; and generating the suspect population as those of the initial set of the plurality of user mobile devices having respective suspect scores above a predetermined threshold after the recomputing, such that members of the suspect population are estimated to have higher than a predetermined likelihood of having contracted the particular pathogen from contact with the infected device.

Step 2A Prong 1
These steps to track contagion propagation through host populations, as drafted, under the broadest reasonable interpretation, includes performance of the limitations in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language describing steps as performed by using a computer, everything else in the context of this claim encompasses mental processes.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-7, 9-14, and 16-20, reciting particular aspects of tracking contagion propagation through host populations such as generating a response protocol to be associated with the suspect population, communicate a response protocol message, generate a response protocol to include setting quarantine parameters, determining a diagnosis time at which the particular individual is considered infected, deriving a temporal proximity envelope defining at least a time window relative to the diagnosis time outside of which a likelihood of becoming infected by the particular individual with the particular pathogen is estimated to be below a predefined threshold, apply pathogenic filtering criteria, and matching data of the location with the infected device includes performance of the limitations in the mind but for recitation of generic computer components).  

Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as apply the set of pathogen-specific filtering criteria to the contact profile to generate a suspect population amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0016] to [0068], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation to receive an infection condition message indicating a particular individual as infected by a particular pathogen amounts to mere data gathering; recitation of for each of the initial set of the plurality of user mobile devices, recomputing the respective suspect score based on applying the one or more proximity envelopes amounts to selecting a particular data source or type of data to be manipulated; and match data of the location tracking information associated with the infected device against data of the location tracking information associated with at least a portion of the plurality of user mobile devices to generate a contact profile amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims 2-7, 9-14, and 16-20 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-7, 9-14, and 16-20 additional limitations which amount to invoking computers as a tool to perform the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as receive an infection condition message indicating a particular individual as infected by a particular pathogen, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); for each of the initial set of the plurality of user mobile devices, recomputing the respective suspect score based on applying the one or more proximity envelopes, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); match data of the location tracking information associated with the infected device against data of the location tracking information associated with at least a portion of the plurality of user mobile devices to generate a contact profile, see Almogy et al. [0020] “.... (b) at least one of the locations; and evaluating, by the computerized system, probabilities of infections of the multiple persons by at least one infectious disease, in response to the location information and to the clinical symptoms information.” [0127] “When first turned ‘on’, the app creates a baseline profile for each user defined by a set of parameters collected from the device. Each machine may contain profiles for multiple people as defined by user (e.g., me, my wife, my co-worker Jim etc.),”
US20130318027A1, MPEP 2106.05(d).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 7-9, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Almogy at al. (US20130318027A1) in view of Suliman et al. (US20210363580A1).
Regarding claim 1, Almogy discloses a device interface configured to communicatively couple with a plurality of user mobile devices via one or more communication networks  ([0025] “The non-transitory computer readable medium that may store instructions for receiving by the computerized system, medical information sensed by mobile devices of the multiple persons.”) 
and to receive an infection condition message indicating a particular individual as infected by a particular pathogen ([0138] “For example, if many users in a particular location (e.g. a city) display individual signs of flu-like illness at a given time-point then the system will mark that city accordingly and notify users that the area displays high frequency of disease cases.”) 
a storage subsystem having, stored thereon, device data including location tracking information for the plurality of user mobile devices ([0158] “In this scenario an attempt is made to track real life infections via user mobility patterns (compared to the normal baseline of each particular user).” [0160] “device specific information: GPS, ...930 are stored.”) 
and contagion profile data including pathogen propagation characteristics for at least the particular pathogen ([0245] “A pattern consists of geographic spread rate, “disease course” profiles in the population and the relative abundance/order of each profile, e.g., first week we only see profile 1, after that a 50:50 mix of profile 1 and 2 etc.”) 
a profiler configured to determine, responsive to the infection condition message, an infected device as a user mobile device of the plurality of user mobile devices that is associated with the particular individual ([0034] “... determining, by the computerized system, that a first person is infected by a first infectious disease; wherein the determination is associated with a first person infection probability attribute; detecting, by the computerized system, based upon location information collected during at least a portion of a first infectious disease manifestation period and indicative of locations of the first persons and other persons...”) 
and a propagation modeler configured to: generate a pathogen-specific propagation model according to at least a portion of the contagion profile data stored by the storage subsystem in association with the particular pathogen ([0147] “FIG. 1 is a schematic drawing of the “viral strategy,” constructed according to the principles of the present invention. Modeling basic viral dynamics requires a “viral strategy.” The main public health danger is a rapidly spreading, highly pathogenic airborne (respiratory) infection reminiscent of the 1918 Spanish flu or the 2003 SARS pandemic.”) 
match data of the location tracking information associated with the infected device against data of the location tracking information associated with at least a portion of the plurality of user mobile devices to generate a contact profile ([0020] “.... (b) at least one of the locations; and evaluating, by the computerized system, probabilities of infections of the multiple persons by at least one infectious disease, in response to the location information and to the clinical symptoms information.” [0127] “When first turned ‘on’, the app creates a baseline profile for each user defined by a set of parameters collected from the device. Each machine may contain profiles for multiple people as defined by user (e.g., me, my wife, my co-worker Jim etc.).”) 
derive a set of pathogen-specific filtering criteria from the pathogen-specific propagation model ([0285] “Each pathogen has its own characteristics, such as latency period, transmission probability/location (based on transmission route) and object association (i.e., how easily the pathogen can last on surface and what probability of infection) as shown in table F.”)
the set of pathogen-specific filtering criteria comprising one or more proximity envelopes associated with the particular pathogen ([0020] “…location information relating to locations of multiple persons within a certain period of time”)
and apply the set of pathogen-specific filtering criteria to the contact profile to generate a suspect population, such that members of the suspect population are estimated to have higher than a predetermined likelihood of having contracted the particular pathogen from contact with the infected device ([0292] “Method 1800 may include: gathering (1810) patient details and determining infectivity, susceptibility and risk level; collecting (1820) patient locations (locations, treatments, surface contact when available); determining (1830) patient-patient distance for each infection type; determining (1840) potential infection chains with probabilities (between 0 and 1) and assign patients with status (infected, potential infection (p=), carrier etc; and generating (1850) a report.”)

Almogy does not explicitly disclose however Suliman teaches assigning a same respective suspect score to each of an initial set of the plurality of user mobile devices based on generating an initial contact pattern as between the infected device and the initial set of the plurality of user mobile devices ([0088] “Assign the corresponding score in the second column of the look-up table to the ratio. If the measured ratio is larger than all ratios in column 1 of the look-up table, then assign a score of 1 to the ratio.”)
for each of the initial set of the plurality of user mobile devices, recomputing the respective suspect score based on applying the one or more proximity envelopes ([0089] “If more than one gene pair ratio has been measured, compute the average over the scores generated from the set of pairs. If any assays failed on the sample, compute the average score over all ratios not including the failed assays. The resulting average is the final score for that sample.” [0142] “The signatures of the present invention were developed based on samples of subjects who had been exposed to an index (active) TB patient living in the same household.”)
and generating the suspect population as those of the initial set of the plurality of user mobile devices having respective suspect scores above a predetermined threshold after the recomputing ([0090] “The higher the score, the higher the likelihood of the subject developing active TB. For example, a score of 0 or close to 0 indicates that the subject is highly unlikely to develop active TB, whereas a score of 1 or close to 1 indicates that the subject is highly likely to develop active TB.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use Almogy’s techniques for contact tracing with Suliman’s techniques for predicting the progression of tuberculosis. The motivation for the combination of Almogy and Suliman to help accurately determine the patients who have been exposed to an infectious pathogen (See Suliman, Background).
Regarding claim 2, Almogy discloses a response protocol generator configured to: generate a response protocol to be associated with the suspect population of the plurality of user mobile devices ([0258] “That is, it will notify any health organization, hospital or private company interested that there is a disease pattern in a geographic area (either in real-time or retrospectively) that requires identification for causing agent.”)
and communicate a response protocol message to each user mobile device of the suspect population in accordance with the response protocol via the device interface ([0324] “The main difference is that these people are mobile, and thus instead of trying to correlate infection to a particular location the system may attempt to associate an a-symptomatic person's interaction to the symptoms he has come in contact with. For example, if I was a-symptomatic and met 5 people, 3 of which became infected not via any obvious infection chain, the system may mark me as an “a-symptomatic carrier” and notify me (or not).”)
Regarding claim 7, Almogy discloses in a first iteration, generating a first-degree suspect population comprising first-degree members, by: 
matching the data of the location tracking information associated with the infected device against the data of the location tracking information associated with the at least the portion of the plurality of user mobile devices to generate a first-degree contact profile; and applying the set of pathogen-specific filtering criteria to the first-degree contact profile according to first-degree filter weightings to generate the first-degree suspect population ([0182] “When available, matching (1114) individuals' location and location history with causing agent to create a past and current mapping of location of causing agents in given areas.” [0309] “Method 1200 may include the following sequence of stages: determining (1210), by the computerized system, that a first person is infected by a first infectious disease; wherein the determination is associated with a first person infection probability attribute; detecting (1220), by the computerized system, based upon location information collected during at least a portion of a first infectious disease manifestation period and indicative of locations of the first persons and other persons…”)
and in a second iteration, generating a second-degree suspect population comprising second-degree members, by: matching the data of the location tracking information associated with each first degree member against the data of the location tracking information associated with the at least the portion of the plurality of user mobile devices to generate a second-degree contact profile; and applying the set of pathogen-specific filtering criteria to the second-degree contact profile according to second-degree filter weightings to generate the second-degree suspect population ([0022] “The non-transitory computer readable medium that may store instructions for generating a geographical zone infection alert if probabilities of at least a predefined number of persons that were, during the certain period of time, within the geographical infection alert exceed a second threshold….” [0309] “….a second person that was within an infection distance from the first person and is potentially infected by the first infectious disease; calculating (1230), by the computerized system, a second person infection probability attribute”)
the second-degree filter weightings being different from the first-degree filter weightings ([0309] “…..by the computerized system, the first person infection probability attribute in response to the second person infection probability attribute.” [0310] “In a nut shell—if it is confirmed (for example—by receiving clinical information that confirms that the first or second persons are infected by the first infectious disease then the probabilities are updated accordingly).”)
Regarding claim 8, Almogy discloses receiving an infection condition message by a contagion tracking system, the infection condition message indicating a particular individual as infected by a particular pathogen ([0138] “For example, if many users in a particular location (e.g. a city) display individual signs of flu-like illness at a given time-point then the system will mark that city accordingly and notify users that the area displays high frequency of disease cases.”) 
determining, responsive to the infection condition message, an infected device as a user mobile device associated with the particular individual ([0034] “... determining, by the computerized system, that a first person is infected by a first infectious disease; wherein the determination is associated with a first person infection probability attribute; detecting, by the computerized system, based upon location information collected during at least a portion of a first infectious disease manifestation period and indicative of locations of the first persons and other persons...”) 
the user mobile device being one of a plurality of user mobile devices communicatively coupled with the contagion tracking system via one or more communication networks ([0025] “The non-transitory computer readable medium that may store instructions for receiving by the computerized system, medical information sensed by mobile devices of the multiple persons.”) 
generating a pathogen-specific propagation model according to a contagion profile stored in association with the particular pathogen ([0147] “FIG. 1 is a schematic drawing of the “viral strategy,” constructed according to the principles of the present invention. Modeling basic viral dynamics requires a “viral strategy.” The main public health danger is a rapidly spreading, highly pathogenic airborne (respiratory) infection reminiscent of the 1918 Spanish flu or the 2003 SARS pandemic.”) 
and generating, automatically by the contagion tracking system, a suspect population of the plurality of user mobile devices as a function of the pathogen-specific propagation model by: matching stored location tracking information for the infected device over a time window with stored location tracking information for at least a portion of the plurality of user mobile devices over the time window to generate a contact profile ([0020] “.... (b) at least one of the locations; and evaluating, by the computerized system, probabilities of infections of the multiple persons by at least one infectious disease, in response to the location information and to the clinical symptoms information.” [0242] “Based on the above—attempting (by computerized system) to re-create the infection chain, where e.g. A user reports symptoms at time=t and was in proximity to another user at time t+1, after which second user reports symptoms then the “chain” is user 1 infected user 2.”)
deriving a set of pathogen-specific filtering criteria from the pathogen-specific propagation model ([0285] “Each pathogen has its own characteristics, such as latency period, transmission probability/location (based on transmission route) and object association (i.e., how easily the pathogen can last on surface and what probability of infection) as shown in table F.”)
the set of pathogen-specific filtering criteria comprising one or more
proximity envelopes associated with the particular pathogen ([0020] “…location information relating to locations of multiple persons within a certain period of time”)
and applying the set of pathogen-specific filtering criteria to the contact profile to generate the suspect population,……such that members of the suspect population are estimated to have higher than a predetermined likelihood of having contracted the particular pathogen from contact with the infected device ([0292] “Method 1800 may include: gathering (1810) patient details and determining infectivity, susceptibility and risk level; collecting (1820) patient locations (locations, treatments, surface contact when available); determining (1830) patient-patient distance for each infection type; determining (1840) potential infection chains with probabilities (between 0 and 1) and assign patients with status (infected, potential infection (p=), carrier etc; and generating (1850) a report.”)

Almogy does not explicitly disclose however Suliman teaches assigning a same respective suspect score to each of an initial set of the plurality of user mobile devices based on generating an initial contact pattern as between the infected device and the initial set of the plurality of user mobile devices ([0088] “Assign the corresponding score in the second column of the look-up table to the ratio. If the measured ratio is larger than all ratios in column 1 of the look-up table, then assign a score of 1 to the ratio.”)
by, for each of the initial set of the plurality of user mobile devices, recomputing the respective suspect score based on applying the one or more proximity envelopes ([0089] “If more than one gene pair ratio has been measured, compute the average over the scores generated from the set of pairs. If any assays failed on the sample, compute the average score over all ratios not including the failed assays. The resulting average is the final score for that sample.” [0142] “The signatures of the present invention were developed based on samples of subjects who had been exposed to an index (active) TB patient living in the same household.”)
and generating the suspect population as those of the initial set of the plurality of user mobile devices having respective suspect scores above a predetermined threshold after the recomputing ([0090] “The higher the score, the higher the likelihood of the subject developing active TB. For example, a score of 0 or close to 0 indicates that the subject is highly unlikely to develop active TB, whereas a score of 1 or close to 1 indicates that the subject is highly likely to develop active TB.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use Almogy’s techniques for contact tracing with Suliman’s techniques for predicting the progression of tuberculosis. The motivation for the combination of Almogy and Suliman to help accurately determine the patients who have been exposed to an infectious pathogen (See Suliman, Background).
Regarding claim 9, the limitations are rejected for the same reasons as stated above for claim 2.
Regarding claim 14, the limitations are rejected for the same reasons as stated above for claim 7.
Regarding claim 15, Almogy discloses a set of processors ([0322] “….location information processor 28 for calculating location information, distances between users and the like, the calculation may be responsive from location information provided from the user devices, clinical symptoms information processor 32….”)
a processor-readable medium having instructions, stored thereon, which, when executed, cause the set of processors to perform steps ([0327] “The computer program may be stored internally on a non-transitory computer readable medium. All or some of the computer program may be provided on computer readable media permanently, removably or remotely coupled to an information processing system.”)
receiving an infection condition message indicating a particular individual as infected by a particular pathogen ([0138] “For example, if many users in a particular location (e.g. a city) display individual signs of flu-like illness at a given time-point then the system will mark that city accordingly and notify users that the area displays high frequency of disease cases.”) 
determining, responsive to the infection condition message, an infected device as a user mobile device associated with the particular individual, the user mobile device being one of a plurality of the network-connected user mobile devices ([0034] “... determining, by the computerized system, that a first person is infected by a first infectious disease; wherein the determination is associated with a first person infection probability attribute; detecting, by the computerized system, based upon location information collected during at least a portion of a first infectious disease manifestation period and indicative of locations of the first persons and other persons...”) 
generating a pathogen-specific propagation model according to a contagion profile stored in association with the particular pathogen ([0147] “FIG. 1 is a schematic drawing of the “viral strategy,” constructed according to the principles of the present invention. Modeling basic viral dynamics requires a “viral strategy.” The main public health danger is a rapidly spreading, highly pathogenic airborne (respiratory) infection reminiscent of the 1918 Spanish flu or the 2003 SARS pandemic.”) 
generating a suspect population of the plurality of user mobile devices as a function of the pathogen-specific propagation model by: matching stored location tracking information for the infected device over
a time window with stored location tracking information for at least a portion of the plurality of user mobile devices over the time window to generate a contact profile ([0020] “.... (b) at least one of the locations; and evaluating, by the computerized system, probabilities of infections of the multiple persons by at least one infectious disease, in response to the location information and to the clinical symptoms information.” [0127] “When first turned ‘on’, the app creates a baseline profile for each user defined by a set of parameters collected from the device. Each machine may contain profiles for multiple people as defined by user (e.g., me, my wife, my co-worker Jim etc.).”) 
deriving a set of pathogen-specific filtering criteria from the pathogen-specific propagation model ([0285] “Each pathogen has its own characteristics, such as latency period, transmission probability/location (based on transmission route) and object association (i.e., how easily the pathogen can last on surface and what probability of infection) as shown in table F.”)
the set of pathogen-specific filtering criteria comprising one or more proximity envelopes associated with the particular pathogen ([0020] “…location information relating to locations of multiple persons within a certain period of time”)
applying the set of pathogen-specific filtering criteria to the contact profile to generate the suspect population,……such that members of the suspect population are estimated to have higher than a predetermined likelihood of having contracted the particular pathogen from contact with the infected device ([0292] “Method 1800 may include: gathering (1810) patient details and determining infectivity, susceptibility and risk level; collecting (1820) patient locations (locations, treatments, surface contact when available); determining (1830) patient-patient distance for each infection type; determining (1840) potential infection chains with probabilities (between 0 and 1) and assign patients with status (infected, potential infection (p=), carrier etc; and generating (1850) a report.”)

Almogy does not explicitly disclose however Suliman teaches assigning a same respective suspect score to each of an initial set of the plurality of user mobile devices based on generating an initial contact pattern as between the infected device and the initial set of the plurality of user mobile devices ([0088] “Assign the corresponding score in the second column of the look-up table to the ratio. If the measured ratio is larger than all ratios in column 1 of the look-up table, then assign a score of 1 to the ratio.”)
by, for each of the initial set of the plurality of user mobile devices, recomputing the respective suspect score based on applying the one or more proximity envelopes ([0089] “If more than one gene pair ratio has been measured, compute the average over the scores generated from the set of pairs. If any assays failed on the sample, compute the average score over all ratios not including the failed assays. The resulting average is the final score for that sample.” [0142] “The signatures of the present invention were developed based on samples of subjects who had been exposed to an index (active) TB patient living in the same household.”)
and generating the suspect population as those of the initial set of the plurality of user mobile devices having respective suspect scores above a predetermined threshold after the recomputing ([0090] “The higher the score, the higher the likelihood of the subject developing active TB. For example, a score of 0 or close to 0 indicates that the subject is highly unlikely to develop active TB, whereas a score of 1 or close to 1 indicates that the subject is highly likely to develop active TB.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use Almogy’s techniques for contact tracing with Suliman’s techniques for predicting the progression of tuberculosis. The motivation for the combination of Almogy and Suliman to help accurately determine the patients who have been exposed to an infectious pathogen (See Suliman, Background).
Regarding claim 16, the limitations are rejected for the same reasons as stated above for claim 2.
Regarding claim 20, the limitations are rejected for the same reasons as stated above for claim 7.

Claims 3-4, 10-11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Almogy at al. (US20130318027A1) in view of Suliman et al. (US20210363580A1) and further in view of Holmes et al. (US20110093249A1).
Regarding claim 3, Almogy discloses the device interface comprises a device tracker configured, responsive to the response protocol, to track locations of at least a portion of the suspect population of the plurality of user mobile devices relative to the quarantine parameters ([0273] “Patients and/or objects (medical equipment, office equipment etc.) may be marked with RFID tags or by any other device allowing tracking within the facility.”)

Almogy in view of Suliman does not explicitly disclose however Holmes teaches the response protocol generator is configured to generate the response protocol to include setting quarantine parameters in accordance with the pathogen-specific propagation model, such that the response protocol message informs each user mobile device of the suspect population of at least the quarantine parameters ([0130] “As described in more detail below, in one embodiment, the model enables evaluation of healthcare mitigation policies, including without limitation: a) surveillance/testing strategies; b) hospitalization, home isolation, and quarantine policies……” [0192] “When an infection is observed, appropriate parties are notified, e.g., individuals, social contacts thereof, health-care workers, and government officials. In some embodiments, the course of action recommended by the OS is used to contain the spread of the virus…..In some embodiments, depending on the severity of the outbreak, infected individuals may be quarantined.”)


Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use Almogy’s techniques for contact tracing and Suliman’s techniques for predicting the progression of tuberculosis with Holmes’ techniques for creating tracking and creating quarantine measures. The motivation for the combination of Almogy and Holmes to provide the best response possible and utilize scare resources efficiently in the event of an outbreak (See Holmes, Abstract).
Regarding claim 4, Almogy in view of Suliman does not explicitly disclose however Holmes teaches a trigger generator configured to generate a trigger signal in response to detecting at least one user mobile device of the suspect population violating the quarantine parameters according to the device tracker tracking the locations of the at least the portion of the suspect population ([0146] “The OS system may include a script or other program that can detect when a signal generated from a detection device has not yet been sent to the OS system, for example at a given time, and the OS system can then send an alert notifying the individual to test a bodily fluid sample.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use Almogy’s techniques for contact tracing and Suliman’s techniques for predicting the progression of tuberculosis with Holmes’ techniques for creating tracking and creating quarantine measures. The motivation for the combination of Almogy and Holmes to provide the best response possible and utilize scare resources efficiently in the event of an outbreak (See Holmes, Abstract).
Regarding claim 10, the limitations are rejected for the same reasons as stated above for claim 3.
Regarding claim 11, the limitations are rejected for the same reasons as stated above for claim 4.
Regarding claim 17, Almogy discloses tracking locations of at least a portion of the suspect population of the plurality of user mobile devices relative to quarantine parameters ([0273] “Patients and/or objects (medical equipment, office equipment etc.) may be marked with RFID tags or by any other device allowing tracking within the facility.”)

Almogy in view of Suliman does not explicitly disclose however Holmes teaches the steps for generating the response protocol comprise steps for setting the quarantine parameters in accordance with the pathogen-specific propagation model; and the response protocol message informs each user mobile device of the suspect population of the quarantine parameters ([0130] “As described in more detail below, in one embodiment, the model enables evaluation of healthcare mitigation policies, including without limitation: a) surveillance/testing strategies; b) hospitalization, home isolation, and quarantine policies……” [0192] “When an infection is observed, appropriate parties are notified, e.g., individuals, social contacts thereof, health-care workers, and government officials. In some embodiments, the course of action recommended by the OS is used to contain the spread of the virus…..In some embodiments, depending on the severity of the outbreak, infected individuals may be quarantined.”)
generating a trigger signal in response to detecting at least one user mobile device of the suspect population violating the quarantine parameters according to the tracking locations of the at least the portion of the suspect population ([0146] “The OS system may include a script or other program that can detect when a signal generated from a detection device has not yet been sent to the OS system, for example at a given time, and the OS system can then send an alert notifying the individual to test a bodily fluid sample.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use Almogy’s techniques for contact tracing and Suliman’s techniques for predicting the progression of tuberculosis with Holmes’ techniques for creating tracking and creating quarantine measures. The motivation for the combination of Almogy and Holmes to provide the best response possible and utilize scare resources efficiently in the event of an outbreak (See Holmes, Abstract).
Claims 5-6, 12-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Almogy at al. (US20130318027A1) in view of Suliman et al. (US20210363580A1), Feretti et al. (Quantifying dynamics of SARS-CoV-2 transmission suggests that epidemic control and avoidance is feasible through instantaneous digital contact tracing) and further in view of Riley et al. (Transmission Dynamics of the Etiological Agent of SARS in Hong Kong: Impact of Public Health Interventions).
Regarding claim 5, Almogy discloses derive the set of pathogen-specific filtering criteria by: determining, from the infection condition message, a diagnosis time at which the particular individual is considered infected by the particular pathogen ([0138] “For example, if many users in a particular location (e.g. a city) display individual signs of flu-like illness at a given time-point then the system will mark that city accordingly and notify users that the area displays high frequency of disease cases.”)

Almogy in view of Suliman does not explicitly disclose however Feretti teaches deriving the one or more proximity envelopes to include a temporal proximity envelope defining at least a time window relative to the diagnosis time outside of which a likelihood of becoming infected by the particular individual with the particular pathogen is estimated to be below a predefined threshold according to the pathogen-specific propagation model ([pg. 8] Figure 4 disclosed a transmission model where in 0 to 12 days if the value is below Rp then a person is not likely to be infected.)
and apply the set of pathogen-specific filtering criteria by, for each of the initial set of the plurality of user mobile devices, recomputing the respective suspect score based on applying at least the temporal proximity envelope to exclude from the suspect population any contacts with the infected device occurring outside the time window ([pg. 9] “The value of 𝜃 observed during an exponentially growing epidemic will be distorted when the timing of the different contributions to transmission occur at different stages of the infection, due to over-representation of recently infected individuals. This effect can be calculated through use of the renewal equation, as was recently done to calculate the distribution of time from onset of COVID-19 symptoms to recovery or death ( 15 ) (see Supplementary Information). [pg. 2] “Environmental transmission: transmission via contamination, and specifically in a way that would not typically be attributable to contact with the source in a contact survey (i.e. we exclude from this transmission pairs who were in extended close contact, but for whom in reality the infectious dose passed via the environment instead of more directly).”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use Almogy’s techniques for contact tracing and Suliman’s techniques for predicting the progression of tuberculosis with Ferretti’s techniques for quantifying the spread of transmission. The motivation for the combination of Almogy and Ferretti to perform instantaneous contact tracing and inform users whether they can move safely or whether they need to seek medical help (See Ferretti, Introduction).
Regarding claim 6, Almogy discloses derive the set of pathogen-specific filtering criteria by deriving the one or more proximity envelopes to include a physical proximity envelope defining at least a physical region around the infected device outside of which a likelihood of becoming infected by the particular individual with the particular pathogen is estimated to be below a predefined threshold according to the pathogen-specific propagation model ([0280] “The epidemiological distance is defined by the patient-patient and patient-object tables (Tables B and C)—each location in the facility has a contact coefficient representing the likelihood of transmission in the area. For example, a kitchen area has higher probability for transmitting stomach infections than a TV room. The “Distance” is a value between 0 and 1, where a value of 0 is given for patients not in contact directly or indirectly and 1 indicates strongly related patients.”)

Almogy in view of Suliman does not explicitly disclose however Riley teaches and apply the set of pathogen-specific filtering criteria by, for each of the initial set of the plurality of user mobile devices, recomputing the respective suspect score based on applying at least the physical proximity envelope to exclude from the suspect population any contacts with the infected device occurring outside the physical region ([pg. 1964, Col. 1] “We estimate the Amoy Gardens (AG) SSE to have occurred on 19 March (95% CI, 18 March to 20 March) and to have infected 331 (95% CI, 295 to 331) people.” [pg. 1964, Col. 2] “In part this reflects the SSE that occurred in the Prince of Wales hospital. Nonetheless, if we exclude the Amoy Gardens outbreak, then 19% of all cases subsequent to the PWH cluster are still linked to hospital exposure.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use Almogy’s techniques for contact tracing and Suliman’s techniques for predicting the progression of tuberculosis with Riley’s techniques for quantifying the transmission dynamics in a particular location. The motivation for the combination of Almogy and Ferretti to accurately estimate the most at risk persons based on transmission dynamics of the disease (See Riley, Introduction).
Regarding claim 12, the limitations are rejected for the same reasons as stated above for claim 5.
Regarding claim 13, the limitations are rejected for the same reasons as stated above for claim 6.
Regarding claim 18, the limitations are rejected for the same reasons as stated above for claim 5.
Regarding claim 19, the limitations are rejected for the same reasons as stated above for claim 6.

Response to Arguments

The arguments filed on 21 March 2022 have been considered, but are not fully persuasive.
Regarding the 101 rejection, the applicant argues on pages 12 to 15 that under Step 2A Prong 1 the tracking of populations of network-connected mobile user devices to achieve contagion tracking and protocol enforcement based on automated application of stored contagion profiles clearly cannot be performed in the mind and cannot reasonably be said to constitute an abstract idea. Applicant cites precedents involving location processing based on GPS signals such as (SiRF Technology, Inc. v. International Trade Commission) and monitoring activity over communication networks (SRI Int 'l, Inc. v. Cisco Systems, Inc.) and asserts that these cases are similar to the present application. Applicant also asserts that even if the claims recite an abstract idea, they perform complex automated mappings of large amounts of data in complex ways that cannot reasonably be performed in the human mind. In referencing the Updated Guidance, applicant states that the limitations are not simple cognitive actions that can be performed without a computer. As such, Applicant submits that the present claims are patent eligible at Step 2A (Prong 1 ), and the inquiry should end there.


Examiner respectfully disagrees with the applicant’s arguments. Examiner points out that even when read in light of the specification, the claim still recites an abstract idea. Examiner points to the October 2019 Guidance which states that “Claims can recite a mental process even if they are claimed as being performed on a computer.” The guidance also states to review the specification and upon such review the applicant is merely using a computer in the present application as a tool to perform the invention. For instance, in Voter Verified, Inc. v. Election Systems & Software LLC, the Federal Circuit relied upon the specification in explaining that the claimed steps of voting, verifying the vote, and submitting the vote for tabulation are human cognitive actions that humans have performed for hundreds of years despite the fact that the steps in the claim were performed on a computer. Likewise, the broadly claimed steps in the present application such as determining an infected device, generating a pathogen-specific propagation model, matching data of the location tracking information, deriving a set of pathogen-specific filtering criteria, applying the set of pathogen-specific criteria, assigning a same respect suspect score to each of the plurality of user mobile devices, recomputing the respective suspect score based on applying one or more proximity envelopes, and generating the suspect population are human cognitive actions that have been, in some manner, manually performed by scientists and epidemiologists through manual contact tracing. Even if the claim allegedly recites complex automated mappings, the use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation. As indicated by the court in Cybersource Corp. v. Retail Decisions, Inc., the claimed step of “constructing a map of credit card numbers” was a limitation that was able to be performed “by writing down a list of credit card transactions made from a particular IP address.” Additionally, examiner asserts that the claim contains no positive recitation that narrowly quantifies how large of a dataset the claims are performing automated mappings on and/or no positive recitation that narrowly quantifies how much time it takes for the present invention to perform the claimed steps faster than humans. Either of these recitations would strongly position the claims away from reciting an abstract idea.

On pages 15 to 17 the applicant argues that the claims do not simply use a computer in its ordinary capacity for economic or other tasks, or simply add a general-purpose computer or computer components after the fact to an abstract idea. Rather, the claims specifically require a technical environment having a population of network-connected mobile devices with location tracking capability, data storage with particular types of profiles, and other specific technical capabilities. Applicant asserts that the claims clearly intend to improve existing technologies. For example, contagion tracking, contact tracing, targeted notification and enforcement of contagion-related policies, etc. have conventionally been limited in various ways. Applicant states the claims recite novel technical approaches at least to improve these technologies by tracking locations of populations of network-connected devices over one or more communication networks, automatically generating contact profiles based on applying stored contagion profiles to the tracking data received from those devices, automatically generate suspect populations of the network connected devices by applying the contact profiles, etc. Applicant asserts this all constitutes a clear application of a specific technical approach to a practical, specific, technical problem. Applicant also asserts that the claim as a whole does not recite insignificant extra-solution activity and that the steps of present claim is not well-know, insignificant, and is not simply necessary data gathering and outputting.

Examiner respectfully disagrees with the applicant’s argument. The MPEP provides that improvements to the functioning of a computer or to any other technology or technical field can signal eligibility, see MPEP 2106.05(a), and provides examples of improvements to computer functionality, MPEP 2106.05(a)(I), and improvements to any other technology of technical field, MPEP 2106.05(a)(I). “In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool”. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification' s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691. Unlike Enfish, the instant claimed invention appears to improve upon a judicial exception rather than a problem in the software arts. Rather than improving wireless communications to boost the quality and accuracy of contact tracing, the claimed invention purports to use generic computer components for network tracking of contagion propagation through host populations. The claimed invention appears similar to the example of improvements that are insufficient to show an improvement in computer-functionality such as arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019). See MPEP 2106.05(a)(I)(viii). The problem of the present application, identified in [0003] of the specification, is that it tends to be impractical to identify and/or inform populations of individuals who may have contracted the pathogens from that infected individual; meanwhile, those potentially infected populations continue to contact and potentially infect additional populations. This is a non-technological problem in regards to time in the field of epidemiology. The applicant’s specification does not show or describe a deficiency in existing contact-tracing technology. As set forth by the courts, additional elements are considered more than “apply it” or are not “mere instructions” when the claim recites a technological solution to a technological problem (MPEP 2106.05(f)). The claim(s) do not meet the condition set forth by the courts and are therefore not integrated into a practical application. 


The applicant argues on page 17 that under Step 2B even if Almogy were
found to teach or suggest these recitations, that would not be the proper inquiry. It is accepted precedent that "[w]hether a particular technology is well-understood, routine, and conventional goes beyond what was simply known in the prior art. The mere fact that something is disclosed in a piece of prior art, for example, does not mean it was well understood, routine, and conventional." Berkheimer v. HP, 881 F.3d 1360, 136. Second, Almogy does not teach or suggest all the claimed elements.

Examiner respectfully disagrees with the applicant’s arguments. Examiner asserts that the combination of the additional elements does not amount to significantly more than the exception. The combination of additional elements are merely used as a tool to perform generic or existing processes. Use of a computer or other machinery in its ordinary capacity for economic or other or simply adding a general-purpose computer or computer components after the fact to an abstract idea does not provide significantly more. Mere instructions to apply an exception cannot provide an inventive concept. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).
Regarding the 102 and 103 rejections, the applicant’s arguments have been considered but are moot since they do not apply to the newly cited reference under the 103 rejection. Therefore, the 102 rejection has been withdrawn.

Conclusion

 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349. The examiner can normally be reached Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571)-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626